Case 17-31055        Doc 38     Filed 02/05/19     Entered 02/05/19 09:47:41          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-31055
         Ada A Nesbitt

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/17/2017.

         2) The plan was confirmed on 01/19/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 09/20/2018.

         5) The case was dismissed on 11/30/2018.

         6) Number of months from filing to last payment: 12.

         7) Number of months case was pending: 16.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $5,195.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-31055        Doc 38      Filed 02/05/19    Entered 02/05/19 09:47:41                 Desc         Page 2
                                                  of 4



 Receipts:

         Total paid by or on behalf of the debtor              $2,105.70
         Less amount refunded to debtor                            $0.00

 NET RECEIPTS:                                                                                     $2,105.70


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $1,628.60
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                        $119.82
     Other                                                                    $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $1,748.42

 Attorney fees paid and disclosed by debtor:                    $0.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim        Principal      Int.
 Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
 CHECK INTO CASH INC             Unsecured         900.00      1,013.73         1,013.73           0.00       0.00
 CITY OF CHICAGO DEPT OF FINANCE Unsecured      8,200.00       8,506.60         8,506.60           0.00       0.00
 ILLINOIS DEPT OF EMPLOYMENT SEC Unsecured            NA         944.00           944.00           0.00       0.00
 ILLINOIS DEPT OF REVENUE        Secured        4,131.59       4,131.59         4,131.59        108.81     105.60
 ILLINOIS DEPT OF REVENUE        Unsecured      4,433.00         301.66           301.66           0.00       0.00
 INTERNAL REVENUE SERVICE        Priority          149.00        142.87           142.87        142.87        0.00
 INTERNAL REVENUE SERVICE        Unsecured            NA           5.61             5.61           0.00       0.00
 SANTANDER CONSUMER USA DBA C Secured                0.00          0.00             0.00           0.00       0.00
 ASHRO                           Unsecured         181.00           NA               NA            0.00       0.00
 DUPAGE MEDICAL GROUP            Unsecured          55.00           NA               NA            0.00       0.00
 ELITE MEDICAL TRANSPORTATION Unsecured            179.00           NA               NA            0.00       0.00
 ENTERPRISE RENT A CAR           Unsecured         185.00           NA               NA            0.00       0.00
 ILLINOIS EMERGENCY MED SPICALI Unsecured           42.00           NA               NA            0.00       0.00
 ILLINOIS STATE TOLL HWY AUTHOR Unsecured           21.00           NA               NA            0.00       0.00
 KANE COUNTY CLERK               Unsecured         165.00           NA               NA            0.00       0.00
 LEAK AND SONS FUNERAL HOME      Unsecured      2,000.00            NA               NA            0.00       0.00
 MERCHANTS CREDIT GUIDE          Unsecured      1,779.00            NA               NA            0.00       0.00
 MIDWAY DODGE                    Unsecured         500.00           NA               NA            0.00       0.00
 NORTH SIDE                      Unsecured         281.00           NA               NA            0.00       0.00
 STATE COLLECTION SVC            Unsecured         477.00           NA               NA            0.00       0.00
 STROGER HOSPITAL                Unsecured         153.00           NA               NA            0.00       0.00
 SUBURBAN RADIOLOGIST            Unsecured          15.00           NA               NA            0.00       0.00
 TCF NATIONAL BANK               Unsecured         500.00           NA               NA            0.00       0.00
 VILLAGE OF CLARENDON HILLS      Unsecured         105.00           NA               NA            0.00       0.00
 VILLAGE OF FOREST PARK          Unsecured         100.00           NA               NA            0.00       0.00
 FLT CLARENDON-WOODCHASE LLC Unsecured                NA            NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-31055      Doc 38     Filed 02/05/19    Entered 02/05/19 09:47:41                  Desc        Page 3
                                               of 4



 Scheduled Creditors:
 Creditor                                   Claim           Claim         Claim        Principal        Int.
 Name                            Class    Scheduled        Asserted      Allowed         Paid           Paid
 FIFTH THIRD BANK             Unsecured      1,000.00              NA           NA             0.00         0.00
 HINSDALE HOSPITAL            Unsecured         500.00             NA           NA             0.00         0.00
 US DEPARTMENT OF EDUCATION   Unsecured      5,410.00         5,919.61     5,919.61            0.00         0.00


 Summary of Disbursements to Creditors:
                                                            Claim            Principal                Interest
                                                          Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                      $0.00              $0.00                   $0.00
       Mortgage Arrearage                                    $0.00              $0.00                   $0.00
       Debt Secured by Vehicle                               $0.00              $0.00                   $0.00
       All Other Secured                                 $4,131.59            $108.81                 $105.60
 TOTAL SECURED:                                          $4,131.59            $108.81                 $105.60

 Priority Unsecured Payments:
        Domestic Support Arrearage                          $0.00               $0.00                   $0.00
        Domestic Support Ongoing                            $0.00               $0.00                   $0.00
        All Other Priority                                $142.87             $142.87                   $0.00
 TOTAL PRIORITY:                                          $142.87             $142.87                   $0.00

 GENERAL UNSECURED PAYMENTS:                         $16,691.21                    $0.00                $0.00


 Disbursements:

        Expenses of Administration                            $1,748.42
        Disbursements to Creditors                              $357.28

 TOTAL DISBURSEMENTS :                                                                         $2,105.70




UST Form 101-13-FR-S (9/1/2009)
Case 17-31055        Doc 38      Filed 02/05/19     Entered 02/05/19 09:47:41            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/05/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
